EXHIBIT 10.1

MARKEL CORPORATION

EMPLOYEE STOCK PURCHASE AND BONUS PLAN

This document provides information about a total of 100,000 shares of the Common
Stock, no par value (“Common Stock”), of Markel Corporation (the “Company”)
which may be acquired by employees and Directors of the Company and its
subsidiaries under the Company’s Employee Stock Purchase and Bonus Plan (the
“Plan”). This document also provides information about a Loan Program (the “Loan
Program”) to facilitate purchases of shares of the Company’s Common Stock under
the Plan. Under the Loan Program an eligible participant may borrow an amount
equal to the full purchase price of shares of Common Stock purchased under the
Plan (a “Loan”).

THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS

COVERING SECURITIES THAT HAVE BEEN

REGISTERED UNDER THE SECURITIES

ACT OF 1933 (the “1933 Act”).

DATE: May 31, 2007



--------------------------------------------------------------------------------

INTRODUCTION TO THE PLAN

The Company has adopted the Markel Corporation Employee Stock Purchase and Bonus
Plan in a continuation of the Company’s efforts to encourage share ownership by
employees and Directors. The Plan provides an easy method for making purchases
of the Company’s Common Stock and also encourages share ownership by providing a
share bonus based on the net increase in the number of shares of Common Stock
purchased under the Plan by an employee or Director in a given year. A
description of the Loan Program feature of the Plan begins on page 6. The Plan
is not subject to the Employee Retirement Income Security Act of 1974 (“ERISA”)
and will be administered by the Company’s Human Resources Department in Glen
Allen, Virginia. You may obtain additional information about the Plan and its
administration by contacting Human Resources at (804) 747-0136.

PLAN ELIGIBILITY

All full-time and part-time employees of the Company or its designated
subsidiaries are eligible to participate in the Plan. Subject to certain
conditions, non-employee Directors of the Company are also eligible to
participate. An eligible Participant may elect to participate in the Plan by
completing an enrollment form (available from your Human Resources Department or
on the Company Intranet) and an IRS W-9 or W-8 Form (also available from your
Human Resources Department or on the Company Intranet).

An eligible Participant may elect to participate at any time, may make changes
in the amount of deductions at any time and may also terminate participation at
any time by sending written instructions directly to the Human Resources
Department. Elections will become effective as soon as practicable following the
receipt of the election or change form by the Human Resources Department.

Participation in the Plan will automatically terminate in the payroll period
following the date an employee ceases to be a full-time or part-time employee or
for Directors, on the date a Director ceases to serve as a Director of the
Company.

NON-EMPLOYEE DIRECTOR PARTICIPANTS

Non-employee Directors of the Company may participate in the Plan subject to the
following conditions: (i) shares purchased under the Plan and Awards made under
the Plan must be held at least six months before they may be withdrawn from the
Plan or otherwise sold or disposed of by the Director (the Director’s election
to participate in the Plan authorizes the imposition of transfer restrictions as
necessary to implement this provision); (ii) stock purchases made by a Director
under the Plan may not exceed the amount of annual fees paid to the Director

 

2



--------------------------------------------------------------------------------

by the Company (including any incentive payments under the Loan Program); and
(iii) if a Director ceases participation in the Plan, he or she may not
participate again for at least six months. Directors may no longer receive new
loans under the Loan Program.

All other applicable plan provisions apply to a non-employee Director’s
participation in the Plan.

METHOD FOR MAKING STOCK PURCHASES

At the time of enrollment an eligible Participant will specify the amounts to be
invested and the Company will regularly deduct the specified amount from the
Participant’s pay. The Participant may also elect to purchase shares other than
by payroll deduction provided each such purchase is for an amount of at least
$500/£300. Deductions or contributions made in currencies other than U.S.
Dollars will be converted by the Company into U.S. Dollars at the then existing
exchange rate as reasonably determined by the Company. Amounts contributed will
be combined with all the money contributed by other Participants, if any, and
then sent to the stock plan record keeper (the “Record Keeper”), who will then
forward the amounts to one or more brokers (collectively the “Investing Broker”)
to be used to purchase Common Stock at market prices current at the time of
purchase. Purchases may be made on the open market or directly from the Company.
The amount of all Participants’ deductions or contributions will be forwarded by
the Company to the Record Keeper at least once a payroll cycle for payroll
deduction purchases and as soon as practicable for lump sum and Loan Program
purchases. Purchases will be made by the Record Keeper, upon receipt of the
funds, no less frequently than once a payroll cycle for payroll deduction
purchases and as soon as practicable for lump sum and Loan Program purchases.
The purchase price for a Participant’s stock will be determined by the average
of the market prices for the Common Stock purchased for all Participants in
connection with the same purchase order placed by the Record Keeper.

Each Participant must specify on the Enrollment Form the amount to be withheld
from his or her gross paycheck (multiples of $/£5, minimum of $25/£15 per pay
period), and such deductions will remain in effect until the Participant files a
new Enrollment Form or elects to terminate deductions.

The current Record Keeper is AST Equity Plan Solutions, a division of American
Stock Transfer & Trust Company, and the current Investing Broker is Wachovia
Securities.

 

3



--------------------------------------------------------------------------------

FEES AND EXPENSES

The Company will pay the Investing Broker’s fees for stock purchases made for
Participants. The Company will also pay for the cost of administering the stock
bonus feature of the Plan described below. The Investing Broker fees and other
charges in connection with sales, or in connection with purchases of Common
Stock or other securities not made under the Plan will be payable directly by
the Participant ordering such transactions.

PARTICIPANTS’ ACCOUNTS WITH THE RECORD KEEPER

The Record Keeper will open and maintain an individual account for each
Participant and will make purchases of Common Stock for the Participant’s
account using deductions and contributions made for the Participant.
Participants’ accounts will be credited with amounts that would represent
“fractional shares.” Under this feature, cash amounts which are not sufficient
to purchase whole shares will be credited to a Participant’s account as
fractional interests. Certificates for fractional shares will not, however, be
issued. Upon sale or distribution, a Participant will receive cash for such
fractional interests based on the then current market price of the Common Stock
as determined by the Record Keeper.

Each Participant will receive a statement each quarter as long as there is a
balance in his or her account and all notices of meetings, proxy statements and
any other material distributed by the Company for the benefit of its
stockholders. A Participant may call the Record Keeper from the U.S. toll-free
at 866-709-7704 or from the U.K. at (718) 921-8348 to obtain certain account
information and assistance. A Participant may also access certain account
information online by visiting the Record Keeper’s internet site at
www.astepsinc.com. These procedures may be changed in the future. The Company
will not be responsible for keeping records with respect to the Plan other than
for payroll purposes and for purposes of determining the Stock Bonus Awards
described below. All other record keeping will be done by the Record Keeper. The
Company may receive information about a Participant’s account, including
purchases and sales, under the Plan.

STOCK BONUS AWARDS

Participants will receive a stock bonus of ten percent of the net increase in
shares of Common Stock purchased under the Plan during a given year (a “Stock
Bonus Award”). Stock Bonus Awards will be based on the net number of shares of
Common Stock purchased from January 1 through December 31 of a given year and
will be issued to or on behalf of a Participant not later than March 31
following the end of the year. An employee will not receive a Stock Bonus Award
unless he or she is an eligible Participant not on probation on the date the
Stock Bonus Award is made. Stock Bonus Awards will not be counted as an increase
in the number of shares purchased by a Participant during a calendar year.

 

4



--------------------------------------------------------------------------------

Unless other arrangements satisfactory to the Company in its sole discretion are
made, the net increase in the number of shares purchased under the Plan will be
based on statements provided by the Record Keeper and the Company will be
entitled to rely conclusively on such statements in determining Stock Bonus
Awards to be made under the Plan. Because Stock Bonus Awards will be determined
by reference to the statements of the Record Keeper, any requests by a
Participant for the issuance of shares in certificated form may cause those
shares not to be reflected on the statements and accordingly not to be counted
for purposes of determining the Stock Bonus Award.

No Stock Bonus Award will be made for an increase in the number of shares of
Common Stock held resulting solely from a subdivision or consolidation of
shares, the payment of a stock dividend, a stock split or other change in
capitalization. Stock Bonus Awards will be appropriately adjusted to reflect the
effects of such a change.

SALE OF SHARES

Each Participant may sell all or part of his or her stock by contacting the
Record Keeper directly. Sales will be processed as soon as practicable on a
daily basis. A Participant will be responsible for any sales or brokerage
commission incurred in connection with a sale of shares. The right to receive a
Stock Bonus Award may not be sold or transferred.

Persons who are “affiliates” of the Company within the meaning of applicable
federal securities laws and regulations (which, in general, means the executive
officers and directors of the Company) may not resell shares of Common Stock
acquired under the Plan in the absence of an effective registration statement
under the 1933 Act or the availability of an exemption from such registration,
such as the one afforded by Rule 144 of the 1933 Act. The acquisition of shares
of Common Stock by executive officers and non-employee Directors (including the
acquisition of shares by bonus awards) as well as any subsequent resale of such
shares may be subject to Section 16 of the Securities Exchange Act of 1934 (the
“1934 Act”) and the rules issued thereunder regarding “short swing” trading.

TAX CONSEQUENCES OF PLAN PARTICIPATION

Stock Bonus Awards and Special Stock Bonus Awards are subject to applicable
income withholding requirements and, unless the Company in its sole discretion
accepts another arrangement for the payment of such withholding, that
withholding will be deducted from the employee’s first paycheck following
receipt of an Award. Stock Bonus Awards received by non-employee Directors will
not be subject to withholding (unless a Director is subject to back-up
withholding) but may need to be considered by Directors when making estimated
tax payments.

Stock purchases made under the Loan Program will be made with after tax dollars
and will not have a tax impact on the employee or provide a tax deduction for
the Company.

 

5



--------------------------------------------------------------------------------

LOAN PROGRAM

ELIGIBILITY

The Loan Program is available to all regular full-time and part-time employees
of the Company and its designated subsidiaries. New Loans under the Loan Program
are not available to (x) Directors and Executive Officers, (y) employees who are
on probation and (z) employees who are employed (i) to perform a specific
assignment, (ii) for a period of time of limited duration, (iii) at a location,
business unit or division that is being closed, or (iv) who have failed, when
required, to execute and deliver an Employee Secrecy and Non-Piracy Agreement.
New Loans under the Loan Program are also not available to employees who
participated in the Loan Program or a previous loan program and who have
disposed of their stock when such disposal was not previously approved by the
Company’s Human Resources Department. All requests by eligible employees to
participate in the Program are subject to approval, disapproval or reductions in
loan amount by the Executive Officers of the Company.

LEVELS OF PARTICIPATION

In order to participate in the Loan Program, a participant must agree to borrow
a minimum of $10,000/£6,000. If an employee’s base salary is less than
$50,000/£30,000, the maximum aggregate principal amount outstanding of all Loans
to the employee under the Loan Program generally will be limited to 50% of the
employee’s base salary. If an employee’s base salary is greater than or equal to
$50,000/£30,000, the maximum aggregate principal amount outstanding of all Loans
available to the employee under the Loan Program generally will be limited to
100% of base salary. In either case, the Executive Officers of the Company may,
in their sole discretion and if requested, approve a greater amount up to a
maximum of four times base salary or, under special circumstances,
$1,000,000/£600,000. The aggregate principal amount outstanding of all Loans to
an employee may not exceed $1,000,000/£600,000 without the approval of the
Company’s Board of Directors or the Compensation Committee of the Board of
Directors.

LOAN TERMS

Amount

The Loan to an employee will be in an original principal amount equal to
$10,000/ £6,000 and increments above that amount of $2,500/£1,500, as selected
by the employee. The Loan will be unsecured but will be full recourse to the
employee. This means the Loan will represent an unconditional promise to repay
the principal amount borrowed plus accrued interest irrespective of the value of
the shares of Common Stock purchased under the Plan. Any unpaid principal and
interest on the Loan will be due on April 1 of the tenth year from the year the
Loan is made. Loans may become due and payable at earlier times upon the
occurrence of certain events. See “Other Terms” below.

 

6



--------------------------------------------------------------------------------

Interest

The Loan will accrue interest from the date on which shares are purchased
(“Closing”) until paid in full at a rate of 3% per year. The interest rate may
increase if any of the shares (including Special Stock Bonus Awards) acquired
under the Loan Program or previous loan programs are sold, pledged or otherwise
transferred except as permitted by the Plan. See “Other Terms” below.

Payments

If the original principal amount of the Loan is less than $25,000/£15,000,
payment must be made by bi-weekly or monthly payroll deductions, as applicable,
which will begin as soon as practicable after Closing. If the Loan amount is
greater than or equal to $25,000/£15,000, an employee may elect to make annual
payments on March 31 of each year. For annual payment loans made during the
first calendar quarter of the year the full annual payment will be due on the
following March 31; for annual payment loans made in the second calendar quarter
the first payment due will be 75% of the annual amount; for annual payment loans
made in the third calendar quarter the first payment due will be 50% of the
annual amount and for loans made in the fourth quarter the first payment due
will be 25% of the annual amount. All payments must be made in the currency in
which the Loan is originally made.

Payment amounts, whether bi-weekly, monthly or annual, will be based on a 3%
interest rate per annum and assuming full amortization of the Loan over a
15-year term. The Loan will, however, be due and payable in full on April 1 of
the tenth year from the year the loan is made; for example a loan made in August
2007 will be due and payable on April 1, 2017. There will be a balloon payment
of remaining principal and accrued interest due at maturity.

The following table gives the payment amounts (both recurring and balloon) per
$/£1,000 borrowed for biweekly (North American operations), monthly
(International operations) and annual payments (all operations). For purposes of
calculating the balloon payment the loan is assumed to begin on August 1 of a
given year.

 

     Recurring amount    Balloon amount

Bi-weekly

   3.17    405.82

Monthly

   6.90    408.42

Annual

   83.78    424.95

 

7



--------------------------------------------------------------------------------

Other Terms

All Loans under the Loan Program may be prepaid at any time. Prepayments will be
applied first to accrued but unpaid interest and then to principal. Unless a
prepayment is equal to or greater than 10% of the then outstanding Loan balance,
prepayments will not change the amount of required payments; they will instead
reduce the balance of the Loan resulting in a smaller balloon payment or full
repayment before the normal maturity date. If a prepayment is equal to or
greater than 10% of the then outstanding Loan balance the Company will, at a
Participant’s request, prepare a new payment schedule which will provide for the
repayment of the remaining Loan balance at the original maturity date in
substantially equal installments (either by-weekly or annual, as applicable) on
the terms described above.

A Loan will become due and payable at the option of the Company upon (i) the
failure by an employee to make any payment when due; (ii) an employee’s
insolvency, application for appointment of receiver, filing of a petition under
any bankruptcy law or the making of an assignment for the benefit of creditors;
(iii) an employee’s death or long-term disability or (iv) termination of
employment with the Company or its subsidiaries, whether voluntary or
involuntary, by reason of retirement or otherwise. Loans become due and payable,
at the Company’s option, six months after termination of employment due to
downsizing or reduction in force and 90 days after termination of employment for
other reasons, but in no event later than March 15 of the year following
termination for employees who are “specified employees” for purposes of
Section 409A of the Internal Revenue Code.

Because the Loan Program is designed to encourage long-term employee ownership
of Common Stock, if any shares of Common Stock acquired by a Participant under
the Loan Program or previous loan programs (including the Special Stock Bonus
Award) are sold, pledged or otherwise transferred, the interest rate on the Loan
will be immediately adjusted to a market rate which the Company has determined
to be the Prime Rate plus 7%, and payments will also commence immediately at the
higher rate. For those making payments by bi-weekly or monthly payroll deduction
the payment amount will immediately increase. For those making annual payments,
the next payment which would otherwise be due will be immediately due and
payable and the remaining annual payment amounts will be increased to reflect
the higher rate on the Loan. If a Participant withdraws any such shares from his
or her account with the Record Keeper, the Participant must make arrangements
satisfactory to the Company regarding the registration and/or custody of the
share certificates so that the Company can determine the interest rate and
payment terms applicable to the Participant’s Loan; a failure to make such
arrangements will result in the interest rate and payment terms being adjusted
as described above.

The Company will consider waiving the foregoing interest rate and payment
adjustments if the purpose of the sale is (x) to fund a medical emergency or
other financial hardship or (y) to fund an educational need. Any such waiver
must be approved by the Company’s Human Resource Department in advance.

 

8



--------------------------------------------------------------------------------

In addition, the interest rate and payment adjustments will not apply if after
giving effect to the sale the then current market value of the shares held in a
Participant’s account with the Record Keeper equals or exceeds two times the
then existing Loan balance.

Neither a Loan nor any rights or obligations thereunder will be transferable by
the Participant except by will or the laws of descent and distribution. The
promissory note evidencing the Loan may be sold or transferred by the Company.

SPECIAL STOCK BONUS AWARD

Participants in the Loan Program will receive a stock bonus of five percent of
the number of shares of Common Stock purchased under the Loan Program (a
“Special Stock Bonus Award”). Neither shares purchased under the Loan Program
nor Special Stock Bonus Awards will be counted as an increase in the number of
shares purchased by a Participant during a calendar year under the Plan for
purposes of determining regular Stock Bonus Awards. The timing of the delivery
of a Special Stock Bonus Award to or on behalf of a Participant will be as
determined by the Executive Officers of the Company. No Special Stock Bonus
Award will be made for an increase or decrease in a number of shares of Common
Stock held resulting solely from a subdivision or consolidation of shares, the
payment of a stock dividend, a stock split or other change in capitalization.
Special Stock Bonus Awards will be appropriately adjusted to reflect the effects
of such a change.

COMPANY INCENTIVE PAYMENTS

In connection with the Loan Program the Company will provide an incentive
payment based on a five-year compound annual growth in book value (“Company
Incentive Payment”) as follows:

Directors and Executive Officers

For Directors and Executive Officers with Loans in effect on July 30, 2002
(“Grandfathered Loans”), the scale used to determine the Company Incentive
Payment and the method used to calculate the five-year compound annual growth in
book value (“CAGBV”) will remain identical to that in effect on July 30, 2002.

 

9



--------------------------------------------------------------------------------

All Other Participants

For all other Participants, the scale used to determine the Company Incentive
Payment and the method used to calculate the five-year CAGBV will be as follows:

 

5 year Compound Annual

Growth in Book Value

   Company Incentive Payment
as % of Original Loan Balance   Under 11%    0 % 11%    1.25 % 12%    1.50 % 13%
   2.00 % 14%    2.50 % 15%    3.00 % 16%    3.75 % 17%    4.50 % 18%    5.00 %
19%    5.50 % 20%    6.25 % 21%    7.25 % 22%    8.50 % 23%    10.00 % 24%   
12.50 % Over 24%    Discretionary  

For purposes of calculating the CAGBV, (i) book value will not be adjusted to
exclude the benefit of issuing equity securities before January 1, 2003 at
prices above the preceding year-end book value or to exclude goodwill
amortization costs resulting from transactions in which equity securities were
issued, and (ii) book value will be adjusted to exclude the benefit of issuing
equity securities after January 1, 2003, at prices above the preceding year-end
book value.

The Board of Directors may amend the scale as well as the method used to
calculate CAGBV at any time or from time to time in such respects as it deems
advisable in order to respond to changes in the interest rate environment or
other factors affecting the CAGBV, and all such modifications will apply to all
Loans (other than Grandfathered Loans) then outstanding under the Loan Program.

Payment of Company Incentive Payment

One-half of the calculated annual incentive payment will be applied to a
Participant’s outstanding indebtedness to reduce the amount of the required
balloon payment or the Loan balance and one-half of the calculated annual
incentive payment, net of taxes required to be withheld on the entire Company
Incentive Payment, will be paid directly to the associate by March 31 of a given
year.

 

10



--------------------------------------------------------------------------------

If a Loan commitment is received on or before July 1 of a year, a Participant
will be eligible for one-half of the applicable incentive payment, if any, for
the year in which the loan is made. A Participant will not receive a Company
Incentive Payment unless he or she is an eligible Participant not on probation
on the date the Company Incentive Payment is made.

METHOD OF PURCHASES

In order to participate in the Loan Program, each eligible Participant must
complete and return a Loan Program Enrollment Agreement to Human Resources. The
Enrollment Agreement is available from your Human Resources Department and the
Markel Corporation and Markel International intranet websites. Upon execution of
the Enrollment Agreement, the Participant irrevocably agrees, subject to any
applicable disclosure requirements, to borrow the amount indicated in the
Enrollment Agreement and agrees to execute and deliver promissory notes and
other agreements that the Company deems necessary or appropriate to implement
the Loan Program. Each Enrollment Agreement is subject to acceptance or
rejection by the Company, in whole or in part. The Record Keeper will make
purchases as soon as practicable under the Loan Program. The purchase price for
a Participant’s stock will be determined by the average price paid for all of
the Common Stock purchased for all Participants in connection with the same
purchase order placed by the Record Keeper. Shares acquired under the Loan
Program may be purchased in the open market or from the Company.

A Participant will have full shareholder rights with respect to shares of Common
Stock acquired under the Loan Program including the right to vote the shares. A
Participant has the right to sell, pledge or otherwise dispose of such shares;
however such actions may result in a higher interest rate and adjusted payment
terms.

UNITED STATES FEDERAL INCOME TAX CONSEQUENCES

The following is a summary of the U.S. Federal income tax consequences to the
Company and participants under the Plan. It is general and does not purport to
be complete. There may also be applicable state and local taxes. In addition, in
some cases it may be important to consider the effect, if any, of gift, estate
and inheritance taxes.

NO REPRESENTATION RESPECTING THE TAX TREATMENT OF ANY LOAN HAS BEEN MADE TO A
PLAN PARTICIPANT. PLAN PARTICIPANTS ARE URGED TO CONSULT THEIR COUNSEL,
ACCOUNTANTS, OR OTHER TAX ADVISORS REGARDING THE TAX CONSEQUENCES OF LOANS
GRANTED TO THEM IN RELATION TO THEIR OWN PARTICULAR TAX SITUATION.

Stock purchases made with employee or Director deductions will be made with
after-tax dollars and will not have a tax impact on the Participant or provide a
tax deduction for the Company. Stock Bonus Awards and Special Stock Bonus Awards
will generally be deemed

 

11



--------------------------------------------------------------------------------

compensation income to a Participant in an amount equal to the fair market value
of the shares on the date the shares are credited to the Participant’s account.
The Company will also receive an income tax deduction in an amount equal to the
amount of compensation recognized by the Participant.

For Participants

The following is general information about tax consequences of the features of
the Plan described below under present Federal income tax law and existing,
temporary and proposed regulations, which are subject to change at any time.

Special Stock Awards

A participant will receive a stock bonus of five percent of the number of shares
of Common Stock purchased under the loan program (see “Special Stock Bonus
Award” above) for which no consideration will be paid. The Special Stock Bonus
Award will be taxable compensation to the extent of the fair market value on the
date of receipt of the number of shares of Common Stock that constitute the
Special Stock Bonus Award. The award will be subject to federal and state income
tax withholding and employment taxes.

Company Incentive Payment

A participant may receive an incentive payment based on the Company’s compound
average growth in book value (see “Company Incentive Payment” above). One-half
of this payment will be made in cash and one-half will be applied to reduce the
balance of a Participant’s loan. The full amount of the incentive payment will
be taxable compensation and will be subject to federal and state tax withholding
and employment taxes.

Loans

The Internal Revenue Code provides that where the interest rate payable on a
loan is less than the applicable federal rate (the “AFR”), the loan is a “below
market loan” and in such case an amount known as “foregone interest” is treated
as transferred from the lender to the borrower, and retransferred by the
borrower to the lender as interest. Unless you are notified otherwise, your
loans under the Plan are compensation-related “below market loans” to which the
AFR rules apply. Accordingly, in any calendar year in which the aggregate loans
outstanding between the Company and a Participant exceed $10,000, the amount of
“foregone interest” must be determined. If the loan remains outstanding for an
entire calendar year, the amount of the “foregone interest” is the excess of
(a) the result produced when the appropriate AFR is multiplied by the principal
amount of the loan, over (b) the sum of all amounts payable as interest on the
loan allocable to the calendar year. The AFR is published by the Internal
Revenue Service periodically and is determined when the loan is made. If the
loan is outstanding for part

 

12



--------------------------------------------------------------------------------

of a calendar year, the AFR regulations specify the methodology for determining
foregone interest for the part of the calendar year the loan was deemed
outstanding. The participant will have imputed taxable income and imputed
interest expense equal to the foregone interest each year the loan is
outstanding.

If the Common Stock purchased with a loan under the Plan is sold, pledged or
withdrawn (see “Other Terms” above) or for any other reason the terms of the
loan are adjusted and as a result the interest rate on the participant’s loan is
increased so that the rate equals or exceeds the AFR (as described above), the
amount of foregone interest and imputed income for that year may be reduced or
eliminated with respect to the period following the interest rate adjustment.

Imputed interest (as described above) is treated as the payment of investment
interest by the participant. Individual taxpayers may deduct investment interest
only to the extent of their net investment income for the year. Net investment
income is the excess of investment income over investment expenses for the year.
Investment income consists of (1) gross income from property held for
investment, such as interest and dividends, (2) any net gain from disposition of
investment property other than net capital gain (net long-term capital gain in
excess of net short-term capital loss), and (3) any net capital gain which a
participant elects to include in investment income thereby foregoing the
beneficial capital gain tax rate. Investment income does not include imputed
income resulting from the application of the AFR rules. Investment expenses are
deductible expenses other than interest which are directly related to the
production of investment income (after applying the 2% of adjusted gross income
floor). Investment interest that is not deductible in a year may be carried over
and deducted in future years, subject to the applicable limitations.

Income imputed to a participant under the AFR rules is not subject to income tax
withholding, but is subject to tax and withholding under the Federal Insurance
Contributions Act (Social Security). Such withholding will be made periodically
from a Participant’s paycheck. The Company is required to report the amount of
the imputed income on the participant’s W-2 each year. In addition, the Company
will timely furnish each participant with the information pertaining to the
amount and computation of foregone interest.

The principal amount of a loan to acquire Common Stock will be the participant’s
tax basis for the purpose of determining gain or loss on the subsequent sale or
exchange of the Common Stock.

For the Company

The Company usually will be entitled to a business expense deduction at the time
and in the amount that the participant recognizes ordinary income in connection
with a loan or upon the receipt of a Special Stock Bonus Award or Company
Incentive Payment. In addition, any payments of loan interest by the participant
to the Company would be taxable income to the Company. Generally, the Company is
not taxed on a participant’s repayment of principal of a loan.

 

13



--------------------------------------------------------------------------------

In addition, Section 162(m) of the Internal Revenue Code generally imposes a
$1,000,000 limitation on the annual compensation deduction allowable to a
publicly held corporation in respect of its chief executive officer and its
other four most highly paid officers. This section may limit the Company’s
deductions for payments under the Plan.

UNITED KINGDOM TAX CONSEQUENCES

The following is a summary of the UK income tax and National Insurance
Contributions (“NIC”) consequences to the participants under the Plan. It is
general and does not purport to be complete.

NO REPRESENTATION RESPECTING THE TAX TREATMENT OF ANY LOAN HAS BEEN MADE TO A
PLAN PARTICIPANT. PLAN PARTICIPANTS ARE URGED TO CONSULT THEIR ACCOUNTANT OR
OTHER TAX ADVISOR REGARDING THE TAX CONSEQUENCES OF LOANS GRANTED TO THEM IN
RELATION TO THEIR OWN PARTICULAR TAX SITUATION.

Stock Purchases

Stock purchases made with employee deductions will be made out of salary net of
tax and employee’s NIC (“net salary”). Stock Bonus Awards and Special Stock
Bonus Awards will be treated as a Participant’s taxable income equal in amount
to the open market value of the stock on the date the shares are credited to the
Participant’s account. For this purpose the open market value of the stock will
be converted into sterling using the then existing exchange rate as reasonably
determined by the Company.

Bonus Awards

Stock Bonus Awards and Special Stock Bonus Awards are subject to deduction of
tax at source under the PAYE system and are subject to NIC. Unless the Company
in its sole discretion accepts another arrangement for the payment of such tax
and NIC, the tax and NIC will be deducted from the employee’s monthly net
paycheck due within 30 days following the award. If payroll deduction is
insufficient to finance the payment of tax and NIC, the Company reserves the
right to cause the sale of sufficient shares of the stock credited to the
Participant’s account to fund the payment of the tax and NIC.

 

14



--------------------------------------------------------------------------------

Loans

UK tax law provides that where the interest rate payable by an employee on a
loan from his or her employer or an associated company is less than the
“Official Rate”, the loan is a “beneficial loan” and in such a case the employee
is taxable on the difference between the interest at the Official Rate and the
actual rate of interest.

The amount subject to tax is called the cash equivalent of the benefit of the
loan. Official Rates are prescribed by the Treasury from time to time.

No tax is due if the total on all loans from the employer or an associated
company does not exceed £5,000 at any time during the tax year. For this
purpose, all loans (for example, advances of salary for season ticket purchase
or gym membership) must be taken into account. Thus if an employee has a season
ticket loan whose maximum in the tax year is £2,500 and takes out in the same
year a loan to purchase stock whose sterling value is £3,000, tax will be due on
the cash equivalent of both loans. There is no exemption for the first £5,000 of
the loans outstanding in the tax year.

If the Common Stock purchased with a loan under the Plan is sold, pledged or
withdrawn (see “Other Terms” above) or for any other reason the terms of a loan
are adjusted and as a result the interest rate on the participant’s loan is
increased, so that the rate equals or exceeds the Official Rate, the loan will
cease to be a beneficial loan and no further taxable income will arise in
respect of that loan.

There are two alternative ways of calculating the taxable benefit from one or
more beneficial loans. One is known as the “normal averaging method” and applies
automatically unless

 

•  

the employee elects for the other (known as the “alternative precise method”) or

 

•  

the Inland Revenue gives notice that it intends to use the “alternative precise
method”.

The choice of method is available for each loan separately.

The normal averaging method of calculation is based on

 

•  

the average amount of the loan calculated by reference to the maximum opening
and closing balances at the beginning and end of the tax year. If the loan was
not in existence throughout the whole year, the average is based on the maximum
balances on the dates the loan was made or discharged; and

 

•  

the average appropriate “Official Rate” of interest for the tax year – or for
such shorter period as the loan was in existence.

 

15



--------------------------------------------------------------------------------

The alternative method of calculation involves

 

•  

dividing the appropriate “Official Rate” by 365 and

 

•  

applying that to the total of the maximum amounts of the loan outstanding on
each day of the tax year.

In effect the total amounts of the maximum balances on the loan for each day are
converted into the equivalent balance for one day to which one day’s interest
charge is applied at the appropriate Official Rate. Any interest paid on the
loan for the tax year is then deducted to arrive at the chargeable benefit for
that year.

In calculating the chargeable benefit from a beneficial loan, interest paid is
deductible only if it has actually been paid and if it has been paid for the
relevant tax year. It does not have to be paid in the tax year to qualify.

At the end of each tax year the employer is required to give particulars of the
benefits provided for each employee on form P11D. This includes beneficial
loans. The employee is required to include any benefits provided for him or her
in the annual Tax Return.

No employee’s NIC is due on the provision of a beneficial loan.

MISCELLANEOUS

The Board of Directors may terminate or amend the Plan (including the Loan
Program) at any time or from time to time in such respects as it deems
advisable.

INFORMATION ABOUT THE COMPANY

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement under the 1933 Act with respect to the
securities described in this document.

The Company files reports, proxy statements and other information with the
Commission. You may read and copy any reports, statements and other information
filed by the Company at the public reference facilities maintained by the
Commission at 100 F Street, N.E., Washington, D.C. The Commission’s website is
www.sec.gov.

 

16



--------------------------------------------------------------------------------

The documents listed below have been filed with the Commission and are
incorporated by reference into this document

 

  (a) The Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2006.

 

  (b) The Company’s Quarterly Report on Form 10-Q for the quarter ended
March 31, 2007.

 

  (c) Reports on Form 8-K filed on February 28, 2007.

 

  (d) The description of the Common Stock contained in the Company’s
Registration Statement on Form 8-A filed on April 17, 2000 under Section 12(b)
of the Securities Exchange Act of 1934, including any amendments to such
Registration Statement hereafter filed.

All documents subsequently filed by the Company under Sections 13(a), 13(c), 14
and 15(d) of the 1934 Act, prior to the filing of a post-effective amendment
which indicates that all securities offered hereby have been sold or which
deregisters all such securities then remaining unsold, will be deemed to be
incorporated by reference into this document and to be a part hereof from the
date of filing of such documents.

The Company will provide, without charge, to each person to whom this document
is delivered, upon oral or written request of such person, a copy of any and all
information that has been incorporated by reference in this document and a copy
of the most recent annual report to shareholders. Such requests should be
directed to Pam Perrott, Senior Vice President of Human Resources, Markel
Corporation, 4521 Highwoods Parkway, Glen Allen, Virginia 23060 (telephone:
(804) 965-1730).

The Plan described in this document will be administered and interpreted by the
Company’s Human Resources Department whose decisions will be final and binding.

 

17